EXHIBIT 10.16.2 OPTION AGREEMENT THIS OPTION AGREEMENT (“ Agreement ”) made effective as of (Date), between Lakes Entertainment, Inc., a Minnesota corporation (the “ Company ”), and (Name) (“ Director ”). BACKGROUND A. Director is serving as a member of the Board of Directors of the Company. B. The Company desires to reward Director for his service to the Company. C. The Company has adopted the Lakes Entertainment, Inc. 2007 Stock Option and Compensation Plan (the " Plan ") and the Committee appointed pursuant to the Plan or its delegate granted a Non-Qualified Stock Option to Director on (Insert Date of Grant) , subject to the execution of this Agreement. Capitalized terms not defined in this Agreement have the meaning assigned to them in the Plan. NOW, THEREFORE, the parties to this Agreement agree as follows: 1.
